19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 1 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 2 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 3 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 4 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 5 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 6 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 7 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 8 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 9 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 10 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 11 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 12 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 13 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 14 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 15 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 16 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 17 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 18 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 19 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 20 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 21 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 22 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 23 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 24 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 25 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 26 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 27 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 28 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 29 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 30 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 31 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 32 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 33 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 34 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 35 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 36 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 37 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 38 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 39 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 40 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 41 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 42 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 43 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 44 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 45 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 46 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 47 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 48 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 49 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 50 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 51 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 52 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 53 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 54 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 55 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 56 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 57 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 58 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 59 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 60 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 61 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 62 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 63 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 64 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 65 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 66 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 67 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 68 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 69 of 70
19-49944-mbm   Doc 1   Filed 07/08/19   Entered 07/08/19 12:14:50   Page 70 of 70
